DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 7/11/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because each listed patent number within the disclosure only contains 6 digits, US Patent Numbers contain 7 digits and it is not possible to definitively determine the actual nomenclature nor placement of the missing digits within the list patents.  Consequently each listed item is not identified by the patent number, and the listed items where is not considered.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCoy (USP. 9,574,442 B1)(hereinafter McCoy) in view of McCoy et al. (USP. 6,634,426 B2)(hereinafter McCoy ‘426)
Regarding claim 1, McCoy discloses a method for collecting acoustic data (McCoy, Figs. 2-3 and Abstract; Liquid levels are tested using an acoustic liquid level instrument…)
at a well (McCoy, Fig. 3 and Col. 15, Line 57-Col. 16, Line 17; well 32 illustrated in FIG. 3)
 having an installed casing (McCoy, Fig. 3 and Col. 15, Line 57-Col. 16, Line 17; a well casing 34 is placed into the borehole… )
 and a flow line connected to the casing for conveying gas away from the well, (McCoy, Fig. 3 and Col. 16, Line 49-Col. 17, Line 6; The liquids and gases produced by the well 32 are routed to processing and storage equipment by a plumbing system 64.)
While McCoy discloses a valve mounted in the flow line, plumbing system 64,  McCoy does not disclose a control signal to close the valves of the flow line pluming system and therefore does not disclose comprising the steps of: generating a control signal to close a valve that controls flow through the flow line. McCoy ‘426, in the same field of endeavor, however, discloses the limitation. (McCoy ‘426, Fig. 1 and Col. 8, Line 58-Col. 9, Line 4; The tubing 104 is connected through a valve assembly to a flow line 120 which includes an electrically operated in-line flow valve 122; Col. 19, Lines 1-25; electronic signals which are connected to a controller used by that controller to operate valves in the plunger lift system… ) Consequently, it would have been obvious for a person of ordinary skill in the art to implement McCoy with the known technique of generating a control signal to close a valve that controls flow through the flow line, as taught by McCoy ‘426, in order to provide a controller for automatic and self-adjusting operation of the system. (McCoy ‘426, Col. 2, Lines 16-23)
after said valve has been closed, generating an acoustic pulse that travels through said gas into the casing and downward in said well, (McCoy, Figs. 2-3 and Col. 14, Line 49-Col. 15, Line 25;  … the acoustic liquid level test is initiated with a burst of gas pressure released in gun-like fashion, is pneumatically coupled to the wellhead casing 12. The WRFG 18 operates to initiate an acoustic echo test into the well casing and then detects the return echo signal for further analysis. And McCoy ‘426, Col 9, Lines 5-13; Echometer Model E well analyzer 128… An optional gas gun 136 is connected to provide acoustic pulses to the interior of the tubing 104 under control of the well analyzer 128; Col. 11, Lines 10-48; … the flow valve 122 is closed… At this point the plunger is released Col. 12, Lines 50-60; a plunger fall trace measured by taking active acoustic shots generated by the gas gun 136 and measured by the well analyzer 128.)
 recording reflections from said acoustic pulse, and generating a control signal to open said valve after said recording has run for a period of time. (McCoy, Fig. 8 and Col. 2, Line 54-Col. 3, Line 18; A microphone detects the reflections to produce a return signal. This signal is digitized and stored; Col. 18, Lines 23-55;  The acoustic echo meter 100 includes a piezoelectric microphone 108 to ‘listen’ to the return echo signals; And McCoy ‘426, Fig. 39 and Col 15, Lines 5-14;  FIG. 39 representing the acoustic signal recorded)
Regarding claim 2, McCoy discloses apparatus for collecting acoustic data (McCoy, Figs. 2-3 and Abstract;  Liquid levels are tested using an acoustic liquid level instrument… )
in a well (McCoy, Fig. 3 and Col. 15, Line 57-Col. 16, Line 17; well 32 illustrated in FIG. 3)
having an installed casing (McCoy, Fig. 3 and Col. 15, Line 57-Col. 16, Line 17; a well casing 34 is placed into the borehole… )
and a gas flow line coupled to the casing, (McCoy, Fig. 3 and Col. 16, Line 49-Col. 17, Line 6; The liquids and gases produced by the well 32 are routed to processing and storage equipment by a plumbing system 64.)
comprising: a gas gun for producing an acoustic pulse (McCoy, Figs. 2-3 and Col. 14, Line 49-Col. 15, Line 25;  A wireless acoustic liquid level meter and pressure transducer interface 18, which is generally referred to as a wireless remote fire gun (“WRFG”) because the acoustic liquid level test is initiated with a burst of gas pressure released in gun-like fashion, is pneumatically coupled to the wellhead casing 12. The WRFG 18 operates to initiate an acoustic echo test into the well casing and then detects the return echo signal for further analysis.)
 and including a microphone for receiving acoustic signals, (McCoy, Fig. 8 and Col. 18, Lines 23-55;  The acoustic echo meter 100 includes a piezoelectric microphone 108 to ‘listen’ to the return echo signals.)
said gas gun coupled to said gas in the flow line, (McCoy, Fig. 3 and Col. 16, Line 49-Col. 17, Line 6; The liquids and gases produced by the well 32 are routed to processing and storage equipment by a plumbing system 64.)
While McCoy discloses a valve mounted in the flow line, plumbing system 64, McCoy does not specifically disclose that the valve is actuator driven and therefore does not disclose an actuator driven valve assembly mounted in the gas flow line for regulating the flow of gas through the gas flow line. McCoy ‘426, in the same field of endeavor, however, discloses the limitation. (McCoy ‘426, Fig. 1 and Col. 8, Line 58-Col. 9, Line 4; The tubing 104 is connected through a valve assembly to a flow line 120 which includes an electrically operated in-line flow valve 122.) Consequently, it would have been obvious for a person of ordinary skill in the art to implement McCoy with the known technique of providing an actuator driven valve, as taught by McCoy ‘426, in order to carryout self-adjusting and automatic control operation of the system. (McCoy ‘426, Col. 2, Lines 16-23)
a controller coupled through a communication channel to said gas gun (McCoy, Fig. 2 and Col. 15, Line 26-56; The data gathered during the test is coupled to a processor 4…  The interface to the processor 4 is via a wireless transceiver 6 connected to the processor through a serial port and wirelessly communicating within the wireless network 2 …  And McCoy ‘426, Fig. 1 and  Col 9, Lines 5-13; An optional gas gun 136 is connected to provide acoustic pulses to the interior of the tubing 104 under control of the well analyzer 128)
and to said valve assembly for closing said valve in said gas flow line, (McCoy ‘426, Fig. 1 Col. 19, Lines 1-25; … electronic signals which are connected to a controller … and used by that controller to operate valves in the plunger lift system.) 
activating said gas gun to produce an acoustic pulse in the gas, recording acoustic data received by said microphone in said gas gun. (McCoy, Figs. 2-3 and Col. 14, Line 49-Col. 15, Line 25;  …the acoustic liquid level test is initiated with a burst of gas pressure released in gun-like fashion, is pneumatically coupled to the wellhead casing 12. The WRFG 18 operates to initiate an acoustic echo test into the well casing and then detects the return echo signal for further analysis.  And McCoy ‘426, Fig. 1 and  Col 9, Lines 5-13; An optional gas gun 136 is connected to provide acoustic pulses to the interior of the tubing 104 under control of the well analyzer 128; Col. 12, Lines 50-60; a plunger fall trace measured by taking active acoustic shots generated by the gas gun 136 and measured by the well analyzer 128)
and opening said valve in said gas flow line. (McCoy ‘426, Col. 11, Lines 14-37; When the plunger 106 reaches the fluid at the bottom of the tubing it enters the fluid and is then stopped by the spring 108. When the pressure of the gas within the tubing below the plunger 106 is at a sufficient level, the flow valve 122 is opened,)
Regarding claim 3, McCoy discloses a method for collecting acoustic data (McCoy, Figs. 2-3 and Abstract;  Liquid levels are tested using an acoustic liquid level instrument… )
 at a well (McCoy, Fig. 3 and Col. 15, Line 57-Col. 16, Line 17; well 32 illustrated in FIG. 3)
having casing (McCoy, Fig. 3 and Col. 15, Line 57-Col. 16, Line 17; a well casing 34 is placed into the borehole… )
with tubing installed therein (McCoy, Fig. 3 and Col. 16, Lines 18-47; a tubing string 57)
 for liquid flow up the tubing (McCoy, Fig. 3 and Col. 16, Lines 18-47; a pump assembly 52 is attached to the bottom of tubing string 57. ...the valves 42 and 50 work cooperatively to force fluids upward through the pump 52 and into the tubing string 57)
and gas flow up the annulus between the casing and tubing (McCoy, Fig. 3 and Col. 15, Line 57-Col. 16, Line 17; the casing above the liquid level 60 is filled with natural gas.)
into a flow line connected to the casing for transporting the gas away from the well, (McCoy, Fig. 3 and Col. 16, Line 49-Col. 17, Line 6; The liquids and gases produced by the well 32 are routed to processing and storage equipment by a plumbing system 64.)
While McCoy discloses a valve mounted in the flow line, plumbing system 64,  McCoy does not disclose a control signal to close the valves of the flow line pluming system and therefore does not disclose comprising the steps of: generating a control signal to close a valve that controls gas flow through the gas flow line, McCoy ‘426, in the same field of endeavor, however discloses the limitation. (McCoy ‘426, Fig. 1 and Col. 8, Line 58-Col. 9, Line 4; The tubing 104 is connected through a valve assembly to a flow line 120 which includes an electrically operated in-line flow valve 122; Col. 19, Lines 1-25; These indicators can also be electronic signals which are connected to a controller for a plunger lift system and used by that controller to operate valves in the plunger lift system) Consequently, it would have been obvious for a person of ordinary skill in the art to implement McCoy with the known technique of generating a control signal to close a valve that controls flow through the flow line, as taught by McCoy ‘426, in order to provide a controller for automatic and self-adjusting operation of the system. (McCoy ‘426, Col. 2, Lines 16-23)
 after said valve has been closed, generating an acoustic pulse that travels in the gas (McCoy, Figs. 2-3 and Col. 14, Line 49-Col. 15, Line 25;  the acoustic liquid level test is initiated with a burst of gas pressure released in gun-like fashion, is pneumatically coupled to the wellhead casing 12. The WRFG 18 operates to initiate an acoustic echo test into the well casing and then detects the return echo signal for further analysis. And McCoy ‘426, Col 9, Lines 5-13 An optional gas gun 136 is connected to provide acoustic pulses to the interior of the tubing 104 under control of the well analyzer 128; Col. 11, Lines 10-48; At approximately the 3,900 second time mark, the flow valve 122 is closed… At this point the plunger is released from the catcher 112 and begins to descend … Col. 11, Line 65-Col. 12, Line 32; Acoustic velocity can be determined by actively generating an acoustic pulse by the gas gun 136 and collecting echo returns from the collars that are exposed within the annulus of the casing 102…;  Col. 12, Lines 50-60; a plunger fall trace measured by taking active acoustic shots generated by the gas gun 136 and measured by the well analyzer 128.)
 through a coupling pipe connected to the flow line between the valve and the casing (McCoy ‘426, Fig. 1, Flow Line 120, Gun 136 and Casing 102;  Col. 11, Line 65-Col. 12, Line 32; Acoustic velocity can be determined by actively generating an acoustic pulse by the gas gun 136 and collecting echo returns from the collars that are exposed within the annulus of the casing 102.)
 and from the flow line into the casing annulus and downward in said well, (McCoy, Figs. 2-3 and Col. 14, Line 49-Col. 15, Line 25;  the acoustic liquid level test is initiated with a burst of gas pressure released in gun-like fashion, is pneumatically coupled to the wellhead casing 12. The WRFG 18 operates to initiate an acoustic echo test into the well casing and then detects the return echo signal for further analysis. And McCoy ‘426, Col. 11, Lines 10-48; At approximately the 3,900 second time mark, the flow valve 122 is closed… At this point the plunger is released from the catcher 112 and begins to descend …  Col. 12, Lines 50-60; a plunger fall trace measured by taking active acoustic shots generated by the gas gun 136 and measured by the well analyzer 128.)
recording reflections from said acoustic pulse, and generating a control signal to open said valve after said recording has run for a period of time. (McCoy, Fig. 8 and Col. 2, Line 54-Col. 3, Line 18; A microphone detects the reflections to produce a return signal. This signal is digitized and stored; Col. 18, Lines 23-55;  The acoustic echo meter 100 includes a piezoelectric microphone 108 to ‘listen’ to the return echo signals; And McCoy ‘426, Fig. 39 and Col 15, Lines 5-14;  FIG. 39 representing the acoustic signal recorded)
Regarding claim 4, McCoy discloses apparatus for collecting acoustic data (McCoy, Figs. 2-3 and Abstract;  Liquid levels are tested using an acoustic liquid level instrument…)
 at a well casing (McCoy, Fig. 3 and Col. 15, Line 57-Col. 16, Line 17; a well casing 34 is placed into the borehole)
with tubing installed therein (McCoy, Fig. 3 and Col. 16, Lines 18-47; a tubing string 57)
for liquid flow up the tubing (McCoy, Fig. 3 and Col. 16, Lines 18-47; a pump assembly 52 is attached to the bottom of tubing string 57. ... the valves 42 and 50 work cooperatively to force fluids upward through the pump 52 and into the tubing string 57)
and gas flow up the annulus between the casing and tubing (McCoy, Fig. 3 and Col. 15, Line 57-Col. 16, Line 17; the casing above the liquid level 60 is filled with natural gas.)
into a gas flow line connected to the casing for transporting the gas away from the well, (McCoy, Fig. 3 and Col. 16, Line 49-Col. 17, Line 6; The liquids and gases produced by the well 32 are routed to processing and storage equipment by a plumbing system 64.)
While McCoy discloses a valve mounted in the flow line, plumbing system 64, McCoy does not specifically disclose that the valve is motor driven and therefore does not disclose,  comprising: a motor driven valve mounted in said flow line to open and close the flow of gas through the flow line. McCoy ‘426, in the same field of endeavor, however, discloses the limitation. (McCoy ‘426, Fig. 1 and Col. 8, Line 58-Col. 9, Line 4; The tubing 104 is connected through a valve assembly to a flow line 120 which includes an electrically operated in-line flow valve 122.) Consequently, it would have been obvious for a person of ordinary skill in the art to implement McCoy with the known technique of providing a motor driven valve, as taught by McCoy ‘426, in order to allow a controller to carryout self-adjusting and automatic operation of the system. (McCoy ‘426, Col. 2, Lines 16-23)
a controller, (McCoy, Fig. 2 and Col. 15, Line 26-56; The data gathered during the test is coupled to a processor 4 … The interface to the processor 4 is via a wireless transceiver 6 connected to the processor through a serial port and wirelessly communicating within the wireless network 2 …  And McCoy ‘426, Fig. 1 and  Col 9, Lines 5-13;  An optional gas gun 136 is connected to provide acoustic pulses to the interior of the tubing 104 under control of the well analyzer 128)
an acoustic pulse generator (McCoy, Figs. 2-3 and Col. 14, Line 49-Col. 15, Line 25;  A wireless acoustic liquid level meter and pressure transducer interface 18, which is generally referred to as a wireless remote fire gun (“WRFG”) because the acoustic liquid level test is initiated with a burst of gas pressure released in gun-like fashion,  And McCoy ‘426, Fig. 1 and  Col 9, Lines 5-13; An optional gas gun 136 is connected to provide acoustic pulses to the interior of the tubing 104 under control of the well analyzer 128)
 coupled by piping to said flow line between said valve and said casing, (McCoy ‘426, Fig. 1, Flow Line 120, Gun 136 and Casing 102;  Col. 11, Line 65-Col. 12, Line 32; Acoustic velocity can be determined by actively generating an acoustic pulse by the gas gun 136 and collecting echo returns from the collars that are exposed within the annulus of the casing 102.)
said acoustic pulse generator connected to said controller for producing an acoustic pulse in response to a command from said controller, (McCoy, Fig. 2 and Col. 15, Line 26-56; The data gathered during the test is coupled to a processor 4 … The interface to the processor 4 is via a wireless transceiver 6 connected to the processor through a serial port and wirelessly communicating within the wireless network 2 …  And McCoy ‘426, Fig. 1 and  Col 9, Lines 5-13;  An optional gas gun 136 is connected to provide acoustic pulses to the interior of the tubing 104 under control of the well analyzer 128)
said acoustic pulse transmitted through the gas in the piping, into the flow line and into said casing annulus, (McCoy, Figs. 2-3 and Col. 14, Line 49-Col. 15, Line 25;  the acoustic liquid level test is initiated with a burst of gas pressure released in gun-like fashion, is pneumatically coupled to the wellhead casing 12. The WRFG 18 operates to initiate an acoustic echo test into the well casing and then detects the return echo signal for further analysis.  And McCoy ‘426, Fig. 1, Flow Line 120, Gun 136 and Casing 102;  Col. 11, Line 65-Col. 12, Line 32; Acoustic velocity can be determined by actively generating an acoustic pulse by the gas gun 136 and collecting echo returns from the collars that are exposed within the annulus of the casing 102.)
 and said controller connected by a communication channel to said motor driven valve for selectively (a) driving said valve to close the flow of gas through said flow line and (2) driving said valve to open the flow of gas through said flow line. (McCoy ‘426, Fig. 1 Col. 19, Lines 1-25; electronic signals which are connected to a controller …and used by that controller to operate valves in the plunger lift system.) 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dixon (USP. 4,633,954 A); Ahern (USP. 4,793,178 A) and Gibbs (USP. 8,146,657).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564. The examiner can normally be reached M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROLD B MURPHY/Examiner, Art Unit 2687                                                                                                                                                                                                        /CURTIS A KUNTZ/SPE AU 2687, Art Unit 2687